University Industries, Inc., moves, pursuant to Trial Court Rules of Civil Procedure, Rule 12(b)(2), to dismiss plaintiffs complaint against it for lack of in personam jurisdiction. Plaintiff Patau argues that he has not had sufficient time to meet the allegations set forth in defendant’s supporting affidavits and thus requests permission to undertake depositions and other discovery on the issues of fact raised by tjie motion. Plaintiff further contends that defendant will not be unduly prejudiced by the resulting delay.
Given the early posture of this case we hold that plaintiff should be given the opportunity to conduct discovery as to the jurisdictional facts. Following discovery, plaintiff shall be required at an evidentiary hearing to prove jurisdiction by the preponderance of the evidence.
Accordingly, defendant’s motion to dismiss is continued and either party has leave to conduct discovery as to the jurisdictional facts.
It is so Ordered.